Eric R. Henkel
CHRISTIAN, SAMSON & BASKETT, PLLC
310 W. Spruce Street
Missoula, Montana 59802
Tel: (406) 721-7772
Email: eric@csjlaw.com

Robert Terrazas
Dana A. Henkel
TERRAZAS HENKEL, P.C.
P.O. Box 9077
Missoula, MT 59807
Email: attorneys@terrazaslaw.com
      Attorneys for Plaintiffs

               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                        MISSOULA DIVISION

SHANDA SARCHETTE, an
individual; and MARCIE                    Cause No. CV 19-124-M-DWM
CALDWELL, an individual,

                    Plaintiffs,           FIRST AMENDED COMPLAINT
             vs.                          AND DEMAND FOR JURY TRIAL

ALEX M. AZAR II, Secretary of the
United States Department of Health
and Human Services; PAUL
CARLSON, an individual; DEBORAH
WILSON, an individual; and JOHN
DOES 1-9,

                    Defendants.

      COME NOW, Plaintiffs Shanda Sarchette and Marcie Caldwell (collectively

“Plaintiffs”), and for their First Amended Complaint (“Complaint”) and Demand

for Jury Trial against the above-named Defendants, allege and state as follows:

FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL                             Page 1
                                     PARTIES

      1.     Plaintiff Shanda Sarchette (“Ms. Sarchette”) is an individual and a

female. Ms. Sarchette is, and at all times relevant to this Complaint was, a resident

of Ravalli County, Montana.

      2.     Plaintiff Marcie Caldwell (“Ms. Caldwell”) is an individual and a

female. Ms. Caldwell is, and at all times relevant to this Complaint was, a resident

of Ravalli County, Montana.

      3.     Defendant Alex M. Azar II (“Azar”) is the Secretary of the United

States Department of Health and Human Services (the “Department”). Azar is

named as the Defendant in this action in his capacity as the Secretary of the

Department. The Department is an executive department of the federal

government of the United States of America.

      4.     Defendant Paul Carlson (“Carlson”) is an individual. Upon

information and belief, Carlson is a resident of Cascade County Montana, and at all

times relevant to this Complaint was a resident of Ravalli County, Montana.

      5.     Defendant Deborah Wilson (“Wilson”) is an individual. Upon

information and belief, Wilson is, and at all times relevant to this Complaint was a

resident of Montgomery County, Maryland.

      6.     Defendants John Does 1 through 9 are individuals or entities believed

to be responsible in some manner for the occurrences and injuries herein alleged.


FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL                               Page 2
The claims against John Does 1 through 9 are not yet ripe and/or Plaintiffs are

ignorant of the true names, capacities and identities of John Does 1 through 9.

Plaintiffs will amend this Complaint to allege the true names, capacities and

identities of John Does 1 through 9 once their true names, capacities and identities

are ascertained and/or once the claims against those defendants are ripe.

                          JURISDICTION AND VENUE

      7.     Plaintiffs reallege and incorporate each of the other allegations of this

Complaint as if fully set forth herein.

      8.     This is an action for employment discrimination and harassment based

on sex under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.

(“Title VII”) and any and all other applicable laws. This Court has original

jurisdiction of this action under 28 U.S.C. § 1331 because this action arises under

the laws of the United States.

      9.     This is also an action for claims arising under state law. Pursuant to

28 U.S.C. § 1367, this Court has supplemental jurisdiction over all state law claims

because said claims are so related to the claims within the Court’s original

jurisdiction that they form part of the same case or controversy under Article III of

the United States Constitution.




FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL                                 Page 3
      10.    At all times relevant to this Complaint, the Department was Plaintiffs’

“employer” or “joint employer” within the meaning of Title VII and within the

meaning of any and all other applicable laws.

      11.    At all times relevant to this Complaint, Plaintiffs were “employees” of

the Department within the meaning of Title VII and within the meaning of any and

all other applicable laws.

      12.    Some or all of the unlawful conduct and employment practices alleged

herein took place or occurred at the Department’s premises located in Ravalli

County, Montana.

      13.    Jurisdiction is proper in this Court.

      14.    Venue is proper in this Court.

                      ADMINISTRATIVE PROCEDURES

      15.    Plaintiffs reallege and incorporate each of the other allegations of this

Complaint as if fully set forth herein.

      16.    Plaintiffs complied with and exhausted, and/or have been excused

from complying with, all pre-filing requirements before bringing this action.

      17.    In accordance with 29 C.F.R. § 1614.105 and other applicable law,

within 45 days of the date of the matter alleged to be discriminatory, Plaintiffs

initiated contact with an official logically connected with the Equal Employment

Opportunity (“EEO”) process and exhibited an intent to file an EEO complaint and


FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL                                Page 4
begin the EEO process.

       18.    The Department failed to notify Plaintiffs of the pre-complaint

processing requirements and procedures set forth in 29 C.F.R. § 1614.105.

Instead, the Department made representations and/or engaged in conduct which led

Plaintiffs to reasonably believe they had satisfied the requirements of 29 C.F.R. §

1614.105 or were excused from satisfying the requirements of 29 C.F.R. §

1614.105. Under the circumstances, based on the Department’s representations,

acts, and omissions, it was reasonable for Plaintiffs to believe that they had

satisfied the requirements of 29 C.F.R. § 1614.105 or were excused from satisfying

the requirements of 29 C.F.R. § 1614.105.

       19.    In accordance with 29 C.F.R. § 1614.105(d) and 29 C.F.R. §

1614.106, Plaintiffs filed a formal administrative complaint within 15 days of

receipt of the notice required by 29 C.F.R. § 1614.105(d), (e) or (f).

       20.    On or around May 8, 2019, Ms. Sarchette received a “Final Agency

Decision” along with a notice indicating that she had the right to file a civil action

in United States District Court within 90 days of her receipt of the “Final Agency

Decision.”

       21.    Based upon the date of receipt of the “Final Agency Decision,” this

Complaint is timely, and Ms. Sarchette has met and exhausted all administrative

prerequisites for the filing of this civil action.


FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL                                 Page 5
      22.    Likewise, Ms. Caldwell has met and exhausted all administrative

prerequisites for the filing of this civil action. On or around October 17, 2019, the

Department’s Office of Equity, Diversion, and Inclusion (“EDI”) provided Ms.

Caldwell with its Report of Investigation (“ROI”) advising she had thirty (30)

calendar days from her receipt of the ROI to request either a Final Agency

Decision from the Department of Health and Human Services (the “Department”),

or a hearing in front of the Equal Employment Opportunity Commission

(“EEOC”).

      23.    The ROI consists of approximately 770 pages and is rife with facts

demonstrating Defendants’ egregious misconduct. The ROI overwhelmingly

reveals that Defendants negligently, recklessly and intentionally engaged in a

pattern of misconduct over a period of years to the extreme detriment of Plaintiffs

and other female employees of the Department. Specifically, the ROI reveals

repeated instances of Carlson’s sexually harassing and perverted misconduct

toward female employees along with Wilson’s and the Department’s ratification of,

and/or participation in, Carlson’s misconduct. Ultimately, the ROI indisputably

demonstrates that Plaintiffs suffered severe harm as a consequence of Defendants’

egregious disregard of their legal duties and obligations.

      24.    On or around November 14, 2019, within 30 calendar days of the

Department’s October 17, 2019 correspondence, Ms. Caldwell requested a Final


FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL                                Page 6
Agency Decision from the Department. As a result, the Department had sixty (60)

days to issue its final agency decision. The Department did not meet its 60-day

deadline.

      25.     On or around January 29, 2020, well after sixty (60) days passed, Ms.

Caldwell inquired as to the status of her claim. EDI did not provide a status, but

rather requested that its “processing unit” provide an update.

      26.     On or around January 31, 2020, Ms. Caldwell again contacted EDI

this time requesting confirmation that she has the right to sue and bring a civil

action. Ms. Caldwell pointed out that the Department had sixty (60) days to issue a

final agency decision under 29 CFR § 1614.110(b) and that seventy-nine (79) days

had passed.

      27.     On or around February 4, 2020, EDI responded that the Department

had not yet issued a final agency decision. It did not provide Ms. Caldwell with

any affirmative response as to whether she had the right to sue or not, ignoring the

question and claiming, Ms. Caldwell, “certainly ha[s] the right to take steps to

address the failure on the part of the Agency to timely issue the decision. As it

relates to which course of action you should take, we cannot advise you in that

regard, but you certainly have options available to you.”

       28. As of the date of this filing, the Department has yet to comply with its




FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL                                   Page 7
mandatory obligation to issue a final agency decision. Nor has it provided Ms.

Caldwell with any confirmation of her right to sue. The Department’s disregard of

its obligation to issue a final agency decision, and its refusal to respond to Ms.

Caldwell’s request regarding her right to sue, is inexplicable and unfairly

prejudicial to Ms. Caldwell. The Department’s refusal to issue a final agency

decision is especially troubling in light of the fact that the ROI indisputably

substantiates Ms. Caldwell’s claims with overwhelming facts demonstrating that

Defendants negligently, recklessly and intentionally engaged in a pattern of

misconduct over a period of years to the extreme detriment of Plaintiffs and other

female employees of the Department.

      29.    Ms. Caldwell has met and exhausted all administrative prerequisites

for the filing of this civil action, or, under the circumstances, she should be deemed

to have met and exhausted all administrative prerequisites. This is especially so

considering the substantial time and resources Ms. Caldwell has spent (1)

complying with all requirements of the various administrative processes and (2)

waiting for a final agency decision on matters of grave import to her.

      30.    Ms. Caldwell’s Complaint is timely.

                     FACTS COMMON TO ALL COUNTS

      31.    Plaintiffs reallege and incorporate each of the other allegations of this

Complaint as if fully set forth herein.


FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL                                 Page 8
   A. The Department Acted as Plaintiffs’ Joint Employer

      32.    In or around November 2008, Ms. Sarchette began working as a

safety specialist at Rocky Mountain Laboratories (“RML”) in Ravalli County,

Montana. RML is a biomedical research facility owned, operated and controlled

by the Department.

      33.    Beginning in or around November 2008 and continuing through the

present, Ms. Sarchette worked as a safety specialist within the Department’s

Technical Assistance Branch, Division of Occupational Health and Safety,

National Institute of Allergy and Infectious Diseases, National Institutes of Health.

      34.    Beginning in or around December 2012 and continuing through the

present, Ms. Caldwell worked as a Registered Nurse IV at RML within the

Division of Occupational Health and Safety, Occupational Medical Service,

National Institute of Health.

      35.    At all times relevant to this Complaint, Plaintiffs were full-time

employees of the Department at the RML facility.

      36.    At all times relevant to this Complaint, the Department was Plaintiffs’

employer or joint employer.

      37.    At all times relevant to this Complaint, Plaintiffs reported to, and were

supervised and monitored by, representatives of the Department. Carlson, who

was an employee and representative of the Department, affirmatively represented


FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL                                 Page 9
to Plaintiffs that he was their supervisor and boss and that he had the authority to

terminate their employment.

      38.    At all times relevant to this Complaint, Plaintiffs’ job duties and

performance were always subject to the supervision and oversight of one or more

representatives of the Department, including but not limited to, Carlson.

      39.    At all times relevant to this Complaint, the Department had the power,

either indirectly or directly, to discipline Plaintiffs and to terminate their

employment.

      40.    At all times relevant to this Complaint, the Department furnished

Plaintiffs with a place to work, and with the instrumentalities, equipment,

resources and training needed to execute and perform their job duties. Plaintiffs

were required to submit requests to Carlson if they needed equipment or supplies.

      41.    At all times relevant to this Complaint, Plaintiffs’ job duties and work

performance were an integral part of the business of the Department.

      42.    At all times relevant to this Complaint, the Department had the right

and/or power to assign additional projects and/or work to Plaintiffs.

      43.    At all times relevant to this Complaint, the Department had primary

and/or significant discretion over when and how long Plaintiffs would work.

      44.    At all times relevant to this Complaint, the Department exercised

primary and/or significant control over the terms and conditions of Plaintiffs’


FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL                                  Page 10
employment and over the means and manner of their work performance. The

Department controlled and directed the work of Plaintiffs, not only as to the results

achieved, but also as to the details by which those results were achieved.

      45.     In approximately 2015, the Department awarded Ms. Caldwell with a

Recognition of Excellence for her “critical contribution to […] the NIH

workforce.”

      46.     At all times relevant to this Complaint, representatives of the

Department, including but not limited to Carlson, intended to, and did, exercise

primary and/or significant control over the terms and conditions of Plaintiffs’

employment and over the means and manner of Plaintiffs’ work performance.

      47.     At all times relevant to this Complaint, Plaintiffs reasonably believed

that representatives of the Department, including Carlson, had primary and/or

significant control over the terms and conditions of their employment and over the

means and manner of their work performance

   B. Factual Allegations Related to Carlson

      48.     Beginning in or around 2009 and continuing through the end of

approximately 2018, Carlson continuously and repeatedly subjected Ms. Sarchette

to discriminatory, harassing, threatening, invasive, and outrageous conduct based

upon her sex.




FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL                               Page 11
      49.         Similarly, beginning in or around 2013 and continuing through the

end of approximately 2018, Carlson continuously and repeatedly subjected Ms.

Caldwell to discriminatory, harassing, threatening, invasive, and outrageous

conduct based upon her sex.

      50.         Specifically, Carlson continuously and repeatedly made sexually

inappropriate, lewd and threatening comments to Plaintiffs and other female

employees of the Department. Carlson’s sexually inappropriate, lewd and

threatening comments included, without limitation, the following:

            (a)     Carlson would rate the physical appearance of female employees,

                    including Plaintiffs, on a scale of 1-10;

            (b)     Carlson made comments about the size and appearance of

                    Plaintiffs’ breasts;

            (c)     Carlson commented to female employees, including Ms. Sarchette,

                    how if he were in her position, he would use his body and looks to

                    “get laid”;

            (d)     Carlson told Plaintiffs that if he had known they were into older

                    guys, he would have stopped at nothing to attempt to date them;

            (e)     Carlson made sexually inappropriate and lewd comments about the

                    physical appearance of his own teenage daughter and Ms.

                    Caldwell’s minor daughter;


FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL                                 Page 12
        (f)   Carlson asked female employees, including Plaintiffs, if they knew

              what the age of consent was in Montana for statutory rape;

        (g)   Carlson made comments to Ms. Sarchette and her mother about

              wanting to have a sexual 3-way relationship with them;

        (h)   Carlson told Ms. Caldwell she was lucky the two had not met in

              high school because if they had, Ms. Caldwell would have been in

              “trouble,” implying he would have forced himself upon her

              sexually;

        (i)   On one occasion, Carlson told Ms. Sarchette that when she first

              started her employment, she was “completely hot” but now she was

              “chubby” and thus unattractive. Afterwards, Carlson continued

              expressing his attraction to Ms. Sarchette and expressed a desire to

              “run away” with her;

        (j)   Carlson told Ms. Sarchette that because he was a federal employee,

              he would have to “murder or rape someone” before he would be

              fired;

        (k)   Carlson told Plaintiffs that he wanted to have a sexual affair with

              another employee of the Department who had just as much to lose

              as he did;




FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL                            Page 13
            (l)     Carlson implied he could have Ms. Sarchette terminated if she ever

                    reported his sexually inappropriate and lewd behavior to anyone

                    within the Department;

            (m) Carlson asked Plaintiffs, “What’s worse? A thousand cocks or the

                    same cock a thousand times?”;

            (n)     Carlson discussed the size of his penis with Ms. Caldwell, telling

                    her “he knew what to do with it”;

            (o)     Carlson told Ms. Caldwell during a training exercise that he wished

                    he would have been able to watch her change her clothes;

            (p)     Carlson became sexually aroused and exhibited an erect penis when

                    harassing Ms. Caldwell or when Ms. Caldwell vocalized her

                    resistance to his outrageous behavior and comments.

            (q)     When Ms. Sarchette vocalized her resistance to Carlson, he told

                     her she was “sexy” when she was mad and wanted to see it more

                    often.

      51.         Some or all of Carlson’s wrongful conduct alleged herein, including,

but not limited to, his sexually inappropriate, lewd and threatening comments,

occurred during the course and scope of Carlson’s and Plaintiffs’ employment with

the Department.




FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL                                 Page 14
      52.    Alternatively, some or all of Carlson’s wrongful conduct alleged

herein, including, but not limited to, his sexually inappropriate, lewd and

threatening comments, occurred outside the course and scope of Carlson’s and

Plaintiff’s employment with the Department.

      53.    In fact, in some instances, Carlson’s wrongful acts were manifestly

beyond the scope of his official duties and were designed to, and did, interfere with

Plaintiffs’ personal affairs. For example, Carlson would often drive by Ms.

Sarchette’s personal residence and then subsequently make threatening statements

to her about how he knew when she was home alone and knew who visited.

      54.    Furthermore, Carlson frequently discussed personal details about Ms.

Sarchette’s daily life that he would only know if he was inappropriately monitoring

her personal residence. For example, Carlson described knowing that Ms.

Sarchette did not have curtains or blinds on certain windows in her home. He gave

descriptive accounts of Ms. Sarchette’s conduct within her home, sometimes even

describing how Ms. Sarchette was dressed.

      55.    Carlson’s invasion into Plaintiffs’ personal affairs was beyond all

bounds of reason.

      56.    Additionally, Carlson routinely made threatening statements to

Plaintiffs about how he would seek revenge against people who he had personal




FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL                             Page 15
issues with and did not like. Carlson made clear to Plaintiffs that he would seek

and obtain revenge no matter how long it took, even if it took years.

      57.    Plaintiffs knew Carlson was serious about his vengeful nature because

they had both personally witnessed him seek revenge on other employees at the

Department and had experienced his vindictiveness first-hand during their

employment at the Department.

      58.    In fact, in at least one instance, Carlson retaliated against Ms.

Caldwell by falsely and maliciously attacking her work performance and

attendance in an effort to have her terminated merely because Ms. Caldwell asked

to change offices.

      59.    Carlson’s highly inappropriate and malicious behavior was well

known to various supervisors within the Department but was left unchecked.

Instead, Carlson claimed the Department promoted him and bragged that he was

untouchable. Within weeks Ms. Caldwell and her female co-worker were no

longer allowed to participate in the weekly division meeting they had regularly

attended in the past.

      60.    Carlson routinely bragged to Plaintiffs that he was untouchable and

had influence over whether the Department hired or fired employees.

      61.    Carlson made a point to intimidate Plaintiffs and instill fear by telling

them he enjoyed bow hunting because he enjoyed watching the life slowly drain


FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL                                Page 16
out of the animals. Carlson often correlated assaulting women with hunting in the

woods.

      62.      In addition to his highly inappropriate and threatening statements to

Plaintiffs, Carlson also made inappropriate physical contact with Ms. Sarchette by

placing his hands on her when the opportunity arose in social settings.

      63.      As a result of Carlson’s outrageous and threatening behaviors,

Plaintiffs began living in a constant state of fear. Plaintiffs were terrified of

encountering Carlson, both at work and in public, and began acting in ways to

avoid him.

      64.      Ms. Caldwell was so fearful for her personal safety she installed

security cameras at her personal residence, fearing Carlson would show up at her

home unannounced and harm her.

      65.      Plaintiffs reasonably feared for their physical safety especially after

Ms. Sarchette attended a social outing with co-workers where rumors circulated

that Carlson sexually assaulted a female Department employee. The morning after

the alleged sexual assault, Ms. Sarchette noticed scratches on the left side of

Carlson’s neck. Carlson threatened her not to say anything to anyone.

          66. In late 2018, several Department employees confirmed Plaintiffs

reports about Carlson’s retaliatory nature and expressed concerns about Plaintiffs’

safety.


FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL                                   Page 17
      67.    Some or all of Carlson’s wrongful conduct resulted in highly personal

violations to Plaintiffs beyond the meaning of “discrimination.” Carlson’s highly

inappropriate monitoring of Plaintiffs’ personal residence, threatening statements

to Plaintiffs, outrageous sexual propositions to Plaintiffs, and physical contact with

Plaintiffs were manifestly beyond the scope of his authority and official duties.

      68.       Some or all of Carlson’s wrongful conduct negatively affected and/or

interfered with Plaintiffs’ personal life, causing them harm and severe emotional

distress, including, but not limited to, personal fear, shame, humiliation, and

intimidation.

      69.       Carlson’s outrageous and wrongful conduct caused Plaintiffs to seek

counseling to cope with personal fear, shame, humiliation, and intimidation.

      70.       Plaintiffs were not the only female employees of the Department who

experienced and were subjected to Carlson’s sexually inappropriate, lewd and

threatening behavior. Plaintiffs witnessed, or were informed of, numerous other

instances where Carlson engaged in sexually inappropriate, lewd and/or

threatening behavior toward female employees of the Department.

      71.       As a consequence of Carlson’s discriminatory and harassing conduct

Plaintiffs experienced and suffered severe emotional distress, including, but not

limited to, shame, humiliation, intimidation, and fear.




FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL                                 Page 18
      72.    As a consequence of Carlson’s conduct, Plaintiffs suffered damages,

both general and special, in an amount to be proven at the time of trial.

   C. The Department’s Unlawful Conduct

      73.    Beginning in or around 2009 and continuing through the end of

approximately 2018, the Department knew or should have known of Carlson’s

discriminatory and harassing conduct toward Plaintiffs and other female employees

of the Department.

      74.    Specifically, Wilson, who was in a position of authority within the

Department, was made aware, and knew, of Carlson’s discriminatory and harassing

conduct toward Plaintiffs and other female employees of the Department. Wilson

purposefully engaged in a series of actions designed to protect Carlson, thereby

acquiescing in his wrongful conduct.

      75.    Other individuals in positions of authority within the Department,

including, but not limited to, John Barr (“Barr”), were also made aware, and knew,

of Carlson’s discriminatory and harassing conduct toward Plaintiffs and other

female employees of the Department. Like Wilson, these other individuals,

including Barr, engaged in a series of actions designed to protect Carlson, thereby

acquiescing in his wrongful conduct.

      76.    Some or all of Carlson’s, Wilson’s, Barr’s and other Department

representatives’ actions occurred while they were acting in their capacity as


FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL                               Page 19
representatives of the Department. At all times relevant to this Complaint, the

Department had control over Plaintiffs’ work environment and place of work.

       77.    At all times relevant to this Complaint, the Department failed to take

prompt measures within its control to eliminate, correct, and/or remedy Carlson’s

discriminatory and harassing conduct.

       78.    At all times relevant to this Complaint, Plaintiffs were subjected to the

unlawful discriminatory and harassing conduct described herein because they are

female.

       79.    The Department knew or should have known about Carlson’s sexually

harassing and discriminatory conduct and failed to correct it, allowing it to

continue for years.

       80.    When Plaintiffs and other employees complained to the Department

about Carlson’s discriminatory and harassing conduct to persons in positions of

authority within the Department, the Department did nothing to eliminate, correct,

and/or remedy Carlson’s discriminatory and harassing conduct.

       81.    Indeed, the Department intentionally disregarded numerous reports

from employees about Carlson’s harassing and discriminatory conduct toward

Plaintiffs.

       82.    Upon information and belief, the only formal response the Department

ever made to these reports was to have Barr circulate an email to its employees


FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL                               Page 20
with a copy of the Department’s sexual harassment policy. The Department knew

Carlson did not intend to comply with the policy because in at least one instance

Carlson responded to Barr: “What if I am not getting harassed enough. Who can I

speak with?????”

      83.    Despite knowing of the discriminatory and harassing conduct and of

Carlson’s intent to continue engaging in such conduct, the Department allowed

Carlson to continue having access to female employees, including Plaintiffs.

      84.    Indeed, in many instances, the Department acquiesced and

participated in Carlson’s unlawful conduct by threatening Plaintiffs with discipline

if they did not stop complaining about Carlson.

      85.    Eventually, in or around November 2018, the Department placed

Carlson on administrative leave and initiated an investigation into his conduct.

      86.    In or around late 2018, the Department reported to Plaintiffs that

Carlson’s employment with the Department came to an end as a direct result of

written complaints that Plaintiffs and other female employees made about

Carlson’s discriminatory and harassing conduct.

      87.    In June 2019, the Department advised during an investigation that

Carlson was still employed.

      88.    As a consequence of Carlson’s discriminatory and harassing conduct

and as a consequence of the Department’s failure to eliminate, correct, and/or


FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL                              Page 21
remedy Carlson’s discriminatory and harassing conduct, Plaintiffs were subjected

to an extremely hostile work environment for years.

       89.    As a consequence of Carlson’s discriminatory and harassing conduct

and as a consequence of the Department’s failure to eliminate, correct, and/or

remedy Carlson’s discriminatory and harassing conduct, Plaintiffs experienced and

suffered severe emotional distress, including, but not limited to, shame,

humiliation, intimidation, and fear.

       90.    As a consequence of Carlson’s and the Department’s conduct,

Plaintiffs suffered damages, both general and special, in an amount to be proven at

the time of trial.

   D. Allegations Related to Deborah Wilson

       91.    Upon information and belief, and all times pertinent hereto, Wilson

was employed by the Department as the Director of the Department of Health and

Safety, Office of Research Services, NIH.

       92.    Beginning at the outset of Ms. Sarchette’s employment, and even

before Ms. Sarchette’s first day of employment, and continuing until Carlson’s

removal in or around late 2018, Wilson and other Department representatives

engaged in a continuous chain of tortious activity designed to acquiesce,

participate in, and/or promote Carlson’s extreme and outrageous conduct toward

women, including Plaintiffs.


FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL                             Page 22
      93.    Wilson’s and the Department’s wrongful conduct was of such a

continuous and egregious manner that no single incident can fairly or realistically

be identified as the isolated cause of harm to Plaintiffs. Instead, Wilson and the

Department ratified Carlson’s behavior, allying with Carlson in his systematic

pattern of harassing, intimidating, and threatening Plaintiffs.

      94.    For instance, the first time Ms. Sarchette reported Carlson’s sexually

harassing conduct, Wilson threatened to terminate her if she continued reporting or

complaining. Wilson’s threat was just one instance in a long series of continuing

and repetitive discriminatory activity continuing through late 2018.

      95.    Wilson made it clear on numerous occasions she intended to protect

Carlson at all cost even when his misconduct was verified by numerous witnesses

and reporters.

      96.    Wilson engaged in a repeated and continuous chain of conduct

empowering Carlson to mistreat Plaintiffs in any manner he chose, even when

Carlson was proven to lack candor. Indeed, on one occasion, Wilson ostensibly

promoted Carlson while sexually discriminating against Caldwell and retaliated

against Ms. Caldwell by prohibiting her from attending weekly Department

meetings even in the face of Carlson’s verified lies and misrepresentations.




FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL                              Page 23
          97.   Carlson routinely bragged about Wilson’s desire to protect him,

admitting Wilson suggested he obtain a personal insurance policy to cover any

liability stemming from his wrongful and outrageous conduct.

          98.   Ms. Caldwell reported Carlson’s sexual harassing conduct to Barr,

who was employed by the Department as a Human Resources Specialist. Barr’s

response was to imply there was nothing he could do to stop the unlawful conduct

and advised Ms. Caldwell that Carlson was protected by his federal employment

status.

          99.   Barr acknowledged Carlson routinely made inappropriate and lewd

comments about female employees in his presence.

          100. Furthermore, during the 2018 investigation, several Department

employees confirmed Wilson’s and Barr’s desire to protect Carlson and his

unlawful conduct. These employees explained that they would report Carlson's

unlawful behavior to Wilson and Barr, but no action was taken, but rather Wilson

and Barr protected Carlson. Most employees who were interviewed described a

lack of trust for Wilson and Barr due to their personal relationships with Carlson.

          101. Wilson’s unlawful acquiescence, participation, and promotion of

Carlson’s sexually inappropriate, lewd and threatening comments, emboldened

Carlson’s wrongful and outrageous conduct.




FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL                                 Page 24
      102. Some or all of Wilson’s and other Department representatives’

wrongful conduct alleged herein, including, but not limited to, their acquiescence,

participation, and promotion of Carlson’s sexually inappropriate, lewd and

threatening comments, occurred during the course and scope of their employment

with the Department.

      103. Alternatively, some or all of Wilson’s and other Department

representatives’ wrongful conduct alleged herein, including, but not limited to,

their acquiescence, participation, and promotion of Carlson’s sexually

inappropriate, lewd and threatening comments, occurred outside the course and

scope of their employment with the Department.

      104. In fact, Wilson’s and other Department representatives’ wrongful acts

were manifestly beyond the scope of their official duties and were designed to, and

did, interfere with Plaintiffs’ personal affairs. For example, Wilson knew

Carlson’s conduct was extreme, outrageous and transcended the workplace.

Nevertheless, Wilson continued to protect and insulate him from any discipline or

corrective action related to his sexually inappropriate, lewd, and threatening

comments and behavior.

      105. As a result of Wilson’s and other Department representatives’

participation and acquiescence, Carlson’s wrongful and outrageous conduct

escalated to the point that he engaged in highly inappropriate monitoring of Ms.


FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL                                Page 25
Sarchette’s personal residences, made threatening statements to Plaintiffs, made

outrageous sexual propositions to Plaintiffs, and had physical contact with Ms.

Sarchette.

       106.    Wilson’s and other Department representatives’ participation and

acquiescence in Carlson’s wrongful conduct negatively affected and/or interfered

with Plaintiffs’ personal life, causing them harm and severe emotional distress,

including, but not limited to, personal fear, shame, humiliation, and intimidation.

       107. As a result of Wilson’s and other Department representatives’

acquiescence, participation, and promotion of Carlson’s sexually inappropriate,

lewd and threatening conduct, Plaintiffs experienced and suffered severe emotional

distress, including, but not limited to, shame, humiliation, intimidation, and fear.

       108. As a consequence of Wilson’s and the Department’s conduct,

Plaintiffs suffered damages, both general and special, in an amount to be proven at

the time of trial.

                         COUNT I: DISCRIMINATION
                           (against the Department)

       109. Plaintiffs reallege and incorporate each of the other allegations of this

Complaint as if fully set forth herein.

       110. The Department engaged in policies and practices which willfully,

intentionally, and unlawfully discriminated against Plaintiffs on the basis of their

sex. Those practices and policies included, but were not limited to, allowing Paul

FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL                               Page 26
Carlson to work closely with Plaintiffs and other female employees of the

Department and failing to warn or protect Plaintiffs from Carlson despite knowing

that Carlson was engaging in discriminatory and harassing conduct toward

Plaintiffs and other female employees of the Department.

       111. The Department’s conduct violates Title VII of the Civil Rights Act of

1964, 42 U.S.C. § 2000e et seq., and any and all other applicable laws. Plaintiffs

have no plain, adequate, or complete remedy at law to redress the wrongs alleged

herein. Plaintiffs are suffering and will continue to suffer irreparable injury as a

result of the acts and omissions of the Department.

       112. As a consequence of the Department’s conduct, Plaintiffs suffered and

continue to suffer emotional distress.

       113. As a consequence of the Department’s conduct, Plaintiffs suffered and

continue to suffer damages, both general and special, in an amount to be proven at

the time of trial.

                COUNT II: HOSTILE WORK ENVIRONMENT
                          (against the Department)

       114. Plaintiffs reallege and incorporate each of the other allegations of this

Complaint as if fully set forth herein.

       115. Plaintiffs were subjected to unlawful, inappropriate, lewd, indecent

and offensive sexual conduct sufficient to alter the terms, conditions, and

privileges of their employment.

FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL                                Page 27
       116. The Department’s acts and omissions created a hostile work

environment.

       117. As a consequence of the Department’s conduct, Plaintiffs suffered and

continue to suffer emotional distress.

       118. As a consequence of the Department’s conduct, Plaintiffs suffered and

continue to suffer damages, both general and special, in an amount to be proven at

the time of trial.

                           COUNT III: NEGLIGENCE
                     (against Defendants Carlson and Wilson)

       119. Plaintiffs reallege and incorporate each of the other allegations of this

Complaint as if fully set forth herein.

       120. Defendants Carlson and Wilson owed Plaintiffs a duty of reasonable

care and a duty to avoid subjecting Plaintiffs to sexually discriminatory and

harassing conduct.

       121. Defendants Carlson and Wilson breached their duties to Plaintiffs by,

among other things, subjecting them to sexually discriminatory and harassing

conduct.

       122. As a consequence of Defendants’ conduct, Plaintiffs suffered and

continue to suffer emotional distress.




FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL                               Page 28
       123. As a consequence of Defendants’ conduct, Plaintiffs suffered and

continue to suffer damages, both general and special, in an amount to be proven at

the time of trial.

   COUNT IV: INTENTIONAL AND/OR NEGLIGENT INFLICTION OF
                      EMOTIONAL DISTRESS
               (against Defendants Carlson and Wilson)

       124. Plaintiffs reallege and incorporate each of the other allegations of this

Complaint as if fully set forth herein.

       125. Plaintiffs suffered serious and severe emotional distress as a

consequence of Defendants Carlson and Wilson’s negligent and/or intentional

conduct.

       126. Defendants Carlson and Wilson’s conduct was outrageous, and the

serious and severe emotional distress Plaintiffs suffer is the reasonably foreseeable

consequence of Defendants negligent and/or intentional acts or omissions.

       127. As a consequence of Defendants Carlson and Wilson’s outrageous

conduct, Plaintiffs suffered and continues to suffer serious and severe emotional

distress, including, but not limited to, fright, grief, shame, humiliation,

embarrassment, anger, and worry.

       128. As a consequence of Defendants Carlson and Wilson’s outrageous

conduct, Plaintiffs suffered and continue to suffer damages, both general and

special, in an amount to be proven at the time of trial.


FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL                               Page 29
      129. In addition, Defendants Carlson and Wilson’s conduct amounted to

“actual malice” as that term is defined under Mont. Code Ann. § 27-1-221(2) in

that they (a) deliberately proceeded to act in conscious or intentional disregard of

the high probability of injury to Plaintiffs and/or (b) deliberately proceeded to act

with indifference to the high probability of injury to Plaintiffs.

      130. As a consequence of Defendants Carlson and Wilson’s conduct,

Plaintiffs are entitled to an award of punitive damages in accordance with Montana

law, including, but not limited to, Mont. Code Ann. §§ 27-1-220 and 27-1-221.

                      COUNT V: INVASION OF PRIVACY
                     (against Defendants Carlson and Wilson)

       131. Plaintiffs reallege and incorporate each of the other allegations

of this Complaint as if fully set forth herein.

       132. Plaintiffs have right of privacy under Montana common law and the

Montana Constitution, Article II, Section 10.

       133. Plaintiffs had a reasonable expectation of privacy in their home, in

their personal lives, and in their romantic, intimate and/or sexual relationships,

among other things.

       134. Defendants Carlson and Wilson intentionally intruded into

Plaintiffs’ right of privacy including in their homes, personal lives, and romantic,

intimate, and/or sexual relationships in such a manner as to outrage and cause

mental suffering, shame, and humiliation.

FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL                               Page 30
        135. Defendants Carlson and Wilson’s conduct intentionally

intruded and invaded Plaintiffs’ solitude and seclusion in their private affairs and

concerns.

        136. As described above, Carlson made unwelcome and outrageous

intrusions into the Plaintiffs’ homes, by driving by Plaintiffs’ homes and/or

entering Plaintiffs’ property in order to gaze through windows and observe

Plaintiffs engaging their private affairs. Carlson then used the details he learned

during his unwelcome intrusions to intimidate and humiliate Plaintiffs.

        137. Carlson further made unwelcome intrusions into the Plaintiffs’

private affairs by repeatedly making sexual inquiries and sexual propositions to

Plaintiffs.

       138. Wilson participated, acquiesced, and promoted Carlson’s unlawful

conduct by protecting him against any reports or allegations of misconduct and

deceit, emboldening Carlson to escalate his unlawful and outrageous conduct to a

highly personal level.

        139. Defendants Carlson and Wilson’s conduct was wrongful and

would be highly offensive to a reasonable person.

        140. As a direct and foreseeable result, Plaintiffs have suffered, and will

continue to suffer mental and psychological damages in the form of extreme and

enduring worry, humiliation, embarrassment, mental anguish and emotional


FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL                               Page 31
distress, all to their damage in amounts within the jurisdictional limits of this

Court, to be proved at trial.

       141. As described above, Defendants Carlson and Wilson’s acted

outrageously, maliciously, fraudulently, despicably, and oppressively with the

wrongful intention of injuring Plaintiffs from an improper motive amounting to

malice in conscious disregard of Plaintiffs’ rights. Plaintiffs are entitled to an

award of punitive damages in accordance with Montana law, including, but not

limited to, Mont. Code Ann. §§ 27-1-220 and 27-1-221.

      WHEREFORE, Plaintiffs respectfully prays for the following relief:

      1.     For judgment against Defendants and in favor of Plaintiffs on all

claims alleged in this Complaint;

      2.     For an award of general and special damages as allowed by law,

including, but not limited to, damages for pain and suffering, emotional distress,

out-of-pocket expenses, and past and future lost wages and benefits;

      3.     For an award of punitive damages as allowed by law;

      4.     For an award of pre- and post-judgment interest as allowed by law;

      5.     For such injunctive and affirmative relief as will prevent Defendants

from engaging in discriminatory and harassing conduct against similarly situated

females;




FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL                                   Page 32
      6.     For an award of any and all other appropriate relief necessary to make

Plaintiffs whole and compensate them for the civil rights violations and other

violations of law described herein;

      7.     For an award of costs as allowed by law;

      8.     For an award of reasonable attorneys’ fees as allowed by law; and

      9.     For such other relief as the Court deems just and proper.

      DATED this 7th day of April, 2020.

                                CHRISTIAN, SAMSON & BASKETT, PLLC

                                By:    /s/ Eric R. Henkel
                                       Eric R. Henkel
                                       Attorney for Plaintiffs


                                TERRAZAS HENKEL, P.C.

                                By:    /s/ Dana A. Henkel
                                       Dana A. Henkel
                                       Attorney for Plaintiffs




FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL                            Page 33
                                 JURY DEMAND

      COMES NOW, Plaintiffs Shanda Sarchette and Marcie Caldwell, by and

through counsel, and hereby demands a jury trial on all issues so triable.

      DATED this 7th day of April, 2020.

                                CHRISTIAN, SAMSON & BASKETT, PLLC

                                By:    /s/ Eric R. Henkel
                                       Eric R. Henkel
                                       Attorney for Plaintiffs

                                TERRAZAS HENKEL, P.C.

                                By:    /s/ Dana A. Henkel
                                       Dana A. Henkel
                                       Attorney for Plaintiffs




FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL                            Page 34
